J-A03020-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 M.R., A MINOR BY AND THROUGH            :    IN THE SUPERIOR COURT OF
 HIS LEGAL GUARDIAN JOYANNE              :         PENNSYLVANIA
 ASHBY                                   :
                                         :
                   Appellant             :
                                         :
                                         :
              v.                         :
                                         :    No. 1328 EDA 2021
                                         :
 TAMIKA BUNTING AND KIP BUNTING          :
                                         :
              v.                         :
                                         :
 JOYANNE ASHBY                           :


                Appeal from the Order Entered June 8, 2021
  In the Court of Common Pleas of Monroe County Civil Division at No(s):
                               6856cv2019


BEFORE: STABILE, J., DUBOW, J., and McCAFFERY, J.

MEMORANDUM BY DUBOW, J.:                        FILED FEBRUARY 18, 2022

      M.R. (“Appellant”), by and through his legal Guardian, Joyanne Ashby

(“Ms. Ashby”), appeals from the Order granting summary judgment to Tamika

Bunting (“Appellee”) and dismissing the Complaint. After careful review, we

affirm.

      The relevant facts and procedural history, gleaned from the trial court’s

Opinion and the certified record, are as follows. On May 26, 2018, M.R. and

Ms. Ashby, Appellee, and Appellee’s dog “Ruger” were staying at the home of

Kip Bunting (“Mr. Bunting”), Appellee’s father. Ruger was an eight-year-old

Yorkshire Terrier and weighed approximately ten pounds.
J-A03020-22



      On May 27, 2018, around noon, Appellee went to a water park, leaving

Appellant and Ms. Ashby alone in the home with Ruger. The dog whimpered

and paced between the door and window immediately after Appellee left but

then settled down.    Around 5 p.m., Appellant and Ms. Ashby were in the

kitchen when Appellant dropped some candy on the floor. As he bent down

to pick it up, Ruger lunged for the candy and bit Appellant on the lip. Ms.

Ashby took him to the hospital where doctors sutured the wound, leaving a

scar above Appellant’s lip. Soon after the incident, Nicole Bunting, Appellee’s

sister, allegedly told Ms. Ashby that Ruger had previously bit someone.

      On August 29, 2019, Appellant, through Ms. Ashby, filed a Complaint

against Appellee and Mr. Bunting sounding in negligence and negligence per

se, and seeking punitive damages. Appellee and Mr. Bunting filed preliminary

objections in the nature of demurrers.     On November 22, 2019, the court

dismissed, inter alia, Count II asserting a theory of negligence per se.

Appellant did not seek to amend his Complaint.

      On August 13, 2020, the court issued an order directing the completion

of discovery, including experts’ reports, by January 29, 2021. Appellee, Mr.

Bunting, and Ms. Ashby each participated in video depositions on September

24, 2021. Although Appellant’s counsel allegedly issued a subpoena to depose

Nicole Bunting, Ms. Bunting did not respond. Appellant obtained no evidence

from Ms. Bunting.

      On January 29, 2021, and February 3, 2021, Appellee and Mr. Bunting

each filed motions for summary judgment. The court directed Appellant to

                                     -2-
J-A03020-22



file an answer and directed all parties to file briefs. The court denied a motion

for oral argument.

       On June 8, 2021, the court filed Orders and an Opinion granting

summary judgment to Appellee and Mr. Bunting and dismissing the action.

See Tr. Ct. Orders, filed 6/8/21.

       Appellant filed a timely Notice of Appeal. The court ordered Appellant

to file a Pa.R.A.P. 1925(b) Statement and the court filed a Rule 1925(a)

opinion noting that it had addressed all of the issues raised in the Rule 1925(b)

Statement in its June 8, 2021 Opinion.

       Appellant raises the following issue for our review:

       Whether the trial court erred in granting summary judgment
       where the dog in question had dangerous propensities, the owner,
       [Appellee], knew, or had reasons to know, of these propensities
       and failed to exercise reasonable care to secure or control the dog
       so as to prevent it from injuring [Appellant]?

Appellant’s Br. at 7.1

       Appellant contends that the trial court erred in granting summary

judgment because he had presented evidence of the dog’s dangerous




____________________________________________


1  Appellant raised no claims challenging the court’s grant of summary
judgment to Mr. Bunting and includes no arguments regarding Mr. Bunting in
his brief. Thus, Appellant has waived any challenges pertaining to Mr. Bunting
that he could have raised on appeal.

                                           -3-
J-A03020-22


propensities, and Appellee knew the dog had previously bitten someone. Id.

at 13-15.2

       We review the grant of summary judgment under well-settled principles.

       Summary judgment may be granted only in those cases in which
       the record clearly shows that there are no genuine issues of
       material fact and the moving party is entitled to judgment as a
       matter of law. Our standard of review is well-settled: we may
       reverse a grant of summary judgment only for an abuse of
       discretion or error of law.

Kinley v. Bierly, 876 A.2d 419, 420 (Pa. Super. 2005) (internal citations,

brackets, and quotation marks omitted); see also Pa.R.C.P. No. 1035.2(1).

       “Where the non-moving party bears the burden of proof on an issue, he

may not merely rely on his pleadings or answers in order to survive summary


____________________________________________


2 Although Appellant asserted in Count II of his Complaint that Appellee and
Mr. Bunting were negligent per se for violating 3 Pa.C.S. § 459-502-A, the
Dog Law included in our agriculture laws, the court sustained Appellee’s and
Mr. Bunting’s preliminary objections in the nature of a demurrer and struck
Count II, concluding that Appellant made no allegations in the Complaint that
the dog was a dangerous animal as defined in Section 459-102. See Order
and Opinion, dated 11/22/19, at 5 and 3, respectively. Most relevant to this
appeal, after the court struck Count II, Appellant did not file an amended
Complaint and did not challenge the trial court’s striking Count II. Rather,
Appellant only noted in his appellate brief that Appellee asserted in her motion
for summary judgment that she did not violate the Dog Law. See Appellant’s
Br. at 17-18. Appellant’s observation of what Appellee asserted in her
summary judgment motion did not revive or somehow reinstate Appellant’s
dismissed count of negligence per se. Accordingly, we will not review
Appellant’s summary contention that Appellee was negligent per se. See id.
at 18 (concluding Appellee was negligent and negligent per se).

We further observe that at no time did Appellant or animal control officers file
a complaint with the magisterial district court accusing Appellee of harboring
a dangerous animal. See 3 Pa.C.S. § 459-502-A (providing procedure). Thus,
there was no proven violation upon which to ground a negligence per se claim.

                                           -4-
J-A03020-22


judgment.” Truax v. Roulhac, 126 A.3d 991, 997 (Pa. Super. 2015) (citation

omitted).   “Further, failure of a non-moving party to adduce sufficient

evidence on an issue essential to his case and on which he bears the burden

of proof establishes the entitlement of the moving party to judgment as a

matter of law.” Id. (citation and internal quotation marks omitted).

      In order to prevail on a claim of negligence, a plaintiff must establish

that (1) the defendant owed a duty of care to the plaintiff; (2) the defendant

breached that duty; (3) the breach resulted in the plaintiff’s injury; and (4)

the plaintiff suffered an actual loss or damage. Collins v. Phila. Suburban

Dev. Corp., 179 A.3d 69, 73 (Pa. Super 2018). A plaintiff must establish,

inter alia, that “the defendant’s negligence was both the cause-in-fact and the

legal, or proximate, cause of [his] injuries.” Straw v. Fair, 187 A.3d 966,

993 (Pa. Super. 2018). In Pennsylvania, factual cause involves a “but for”

analysis, that is, whether a plaintiff’s injuries would not have occurred but for

the negligent conduct. Id. On the other hand, the existence of proximate

cause is an evaluation of whether a defendant’s negligence was a substantial

factor in bringing about harm to the plaintiff. Id.

      This Court has held that in order to prevail in a negligence action against

a dog owner in a dog bite case, a plaintiff must show that the owner knew or

had reason to know of the animal’s display of dangerous propensity.

Franciscus v. Sevdik, 135 A.3d 1092, 1094-95 (Pa. Super. 2016). Thus,

evidence must be presented to establish (1) the dog displays vicious


                                      -5-
J-A03020-22


tendencies; (2) the animal’s owner has reason to know or knows that the

animal has those dangerous propensities; and (3) the owner of said animal

failed to act prudently in response to those vicious or dangerous propensities.

Kinley 876 A.2d at 422. See also Deardorff v. Burger, 606 A.2d 489, 492

(Pa. Super. 1992) (“mere awareness and ownership of a vicious animal does

not per se expose one to liability for injuries inflicted absent a failure on the

part of the owner to take proper precautions to preclude that viciousness from

exhibiting itself.”)

      The trial court in the instant case concluded that Appellant failed to

establish Appellee knew that Ruger was dangerous or had vicious tendencies.

      Looking at the pleadings and the testimony from the depositions,
      we do not believe that [Appellant] has presented enough evidence
      to show that “Ruger” had vicious propensities prior to this incident.
      It is common for dogs to get nervous when they are around
      strangers or at the veterinarian’s office; however, that
      nervousness does not mean that they are vicious.

                                      ***

      Other than [Ms. Ashby’s] statement that Nicole Bunting told her
      after [Appellant’s] injury [ ] that the dog bit someone in the past,
      there was no evidence of any prior behavior that showed
      [Appellee] had knowledge of a danger and failed to take
      precautions as a result.         Unfortunately, the prior dog bite
      information lacks any description of that incident. There is no
      recorded statement or affidavit from Nicole Bunting. There are no
      documents or records to confirm the events of the prior bite.
      [Appellant] contends Nicole Bunting would not cooperate as a
      witness or for deposition. While Nicole Bunting may appear for
      trial and provide this testimony, the mere allegation of a prior bite,
      without specifics, is insufficient to show [Appellee] had knowledge
      of the dog’s dangerous propensity. Nor is any of the “playfulness”
      of the dog described by [Appellee] sufficient to show a dangerous


                                      -6-
J-A03020-22


       propensity. Therefore, there is insufficient evidence to show that
       [Appellees] breached a duty owed to [Appellant].

Tr. Ct. Op., dated June 8, 2021, at 7, 9.

       Appellant contends that he proved that Appellee knew of the dog’s

propensity to attack because Appellee’s sister, Nicole Bunting, told Ms. Ashby

that Ruger had previously bitten someone. Appellant’s Br. at 8. 3 Appellant

also emphasizes that Appellee said Ruger is nervous at the veterinarian and

that Ruger would growl when he played tug of war with Appellee. Id. at 10.

Appellant avers that, based on this evidence, he demonstrated that there are

genuine issues of material fact and the court thus erred in granting of

summary judgment. Id. 10-11.

       Based on our review of the record, we conclude the trial court did not

abuse its discretion or err as a matter of law in granting summary judgment.

Appellee, Mr. Bunting, and Ms. Ashby each provided deposition testimony

regarding Ruger’s behavior prior to the incident and none of them said that

Ruger had vicious tendencies or had ever displayed aggressive behavior. In

addition, veterinarian’s records did not indicate that Ruger was aggressive or

had previously bitten anyone.

       Moreover, Appellee testified extensively about living with Ruger since

she got him as a puppy in 2010. She described him as a social, playful dog


____________________________________________


3 Appellant also noted that his counsel had subpoenaed Ms. Bunting to be
deposed via zoom “but she was uncooperative and the deposition did not
occur.” Appellant’s Br. at 14.

                                           -7-
J-A03020-22


who liked to be petted. See Transcript, Tamika Bunting Deposition, 9/24/21,

at 33-34. She stated Ruger has a “playful growl” when she plays tug-of-rope

with him, but he is not aggressive. Id. at 35. She also stated that if she

drops food, Ruger will run over to get it, but that she has never tried to get to

the food before he eats it. Id. at 37. She also testified that Ruger gets along

with other dogs, and has never bitten, or been bitten by, other dogs, and that

Ruger is not a nervous dog except when he is at the veterinarian’s office, in

which case, he urinates but does not growl or exhibit any other aggressive

behavior. Id., at 38-39, 90.

      In addition, Mr. Bunting testified that he had never see Ruger acting

aggressively or nervously and had only observed the dog being well behaved

and tending to stay to himself. See Transcript, Kip Bunting Deposition,

9/24/21, at 17. Further, Ms. Ashby herself testified that she was not afraid of

Ruger and she did not fear for Appellant’s safety around the dog prior to the

incident. See Transcript, Joyanne Ashby Deposition, 9/24/21, at 22-24, 49-

50.

      Most significantly, there is no recorded statement or affidavit from

Nicole Bunting and no documents or records to confirm that Ruger had

previously bit someone. Since there is no evidence showing that Appellee

knew or had reason to know of any previous behavior showing that Ruger had

dangerous propensities, there is no basis upon which to conclude Appellee had

a duty which she breached. See Kinley, 876 A.2d at 422.


                                      -8-
J-A03020-22


     Based on the foregoing, we conclude that the trial court did not abuse

its discretion or err as a matter of law in granting Appellee’s summary

judgment motion. We, thus, affirm.

      Order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/18/2022




                                     -9-